Case 1:18-cr-00091-JPH-DML Document 232 Filed 10/30/20 Page 1 of 5 PageID #: 750




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA


  UNITED STATES OF AMERICA                                Case No. 1:18-cr-91-JPH-DML-03

                                                          ORDER ON MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  MICHAEL GRAHAM                                          (COMPASSIONATE RELEASE)




        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

 provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

 Commission,


 IT IS ORDERED that the motion is:


 ☐ DENIED.


 ☒ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:18-cr-00091-JPH-DML Document 232 Filed 10/30/20 Page 2 of 5 PageID #: 751




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                               Plaintiff,            )
                                                     )
                         v.                          )     No. 1:18-cr-00091-JPH-DML
                                                     )
 MICHAEL GRAHAM,                                     ) -03
                                                     )
                               Defendant.            )

                                            ORDER

        In May 2020, Defendant filed a pro se motion that the Court construed as a motion for

 compassionate release under the First Step Act of 2018. Dkt. 204. CJA counsel appeared on

 Defendant's behalf, dkt. 207, but then withdrew, dkts. 221, 223. Accordingly, Defendant is now

 pursuing his motion pro se.

        On June 25, 2020, the Court also directed the parties to file notices addressing whether

 Defendant had exhausted his administrative remedies. Dkt. 214. On July 15, 2020, the Court

 directed Defendant to file an updated notice within 45 days. Dkt. 220. After counsel withdrew,

 the Court extended the deadline for Defendant to provide an updated notice concerning exhaustion

 of administrative remedies. Dkt. 224. On August 26, 2020, the Court informed Defendant that, on

 or before October 7, 2020, he must file a notice addressing the issue. Id. On September 14, 2020,

 Defendant filed an affidavit, but it did not include any information about exhaustion of

 administrative remedies. Dkt. 227. Accordingly, on September 22, 2020, the Court issued an Order

 providing Defendant "one additional chance to provide evidence that he has exhausted his

 administrative remedies." Dkt. 229. The Court directed Defendant as follows:

        It is ORDERED that, on or before October 26, 2020, Defendant shall file a notice
        stating whether he has requested compassionate release from his warden and, if so,
        the date of his request. If he has made a request to his warden, he should state
                                                2
Case 1:18-cr-00091-JPH-DML Document 232 Filed 10/30/20 Page 3 of 5 PageID #: 752




        whether he received a response and the date of any response. If Defendant can
        obtain copies of his request to his warden and the response to that request, he should
        include those copies with his notice. If he cannot obtain those copies, he should
        explain why in his notice and describe the contents of the request and any response
        . . . . If Defendant does not timely file the notice as directed above or fails to
        provide sufficient information to conclude that he has exhausted his
        administrative remedies, Defendant's motion for compassionate release may
        be denied without further notice.

 Id. (emphasis in original).

        On October 8, 2020, Defendant filed a notice stating, "In or around May 2020, Graham

 filed for 18 (USC) 3582, compassionate release, but the prison deletes emails after 60 days and as

 of today, it does not appear that Graham did not, not request a modification of sentence, as required

 by institutional rules after the passage of the First Step Act (603)." Dkt. 230. In response, the

 United States filed a notice arguing that Defendant has failed to prove exhaustion as required by

 the Court's September 22 Order and stating that it will not waive the exhaustion requirement. Dkt.

 231.

        Requests for compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A)(i). That

 section prevents a court from modifying a sentence until "after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

 defendant's facility, whichever is earlier." This Court has held that the exhaustion requirement is

 not jurisdictional and can be waived by the government but that the Court cannot waive it over the

 government's objection. See United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL

 1923220, at *3 (S.D. Ind. Apr. 21, 2020); United States v. Jackson, No. 2:15-cr-00013-JMS-

 CMM-1, Dkt. 137 (S.D. Ind. Apr. 28, 2020). Here, the government refuses to waive the exhaustion

 requirement. Dkt. 231. Moreover, despite being given multiple opportunities and several months

 to do so, Defendant has failed to provide the Court with sufficient information to determine


                                                  3
Case 1:18-cr-00091-JPH-DML Document 232 Filed 10/30/20 Page 4 of 5 PageID #: 753




 whether he has exhausted his administrative remedies or whether 30 days have passed since he

 submitted a request for compassionate release to his warden. The Court liberally construes

 Defendant's October 8 notice to mean that he emailed a request for compassionate release in May

 2020 and that he cannot obtain a copy because that email has now been deleted. But Defendant

 has not provided any of the other information the Court told him it would need to determine

 whether it can consider his motion for compassionate release—including whether his request was

 addressed to his warden and the content of his request.

         Defendant was warned that his motion for compassionate release could be denied without

 further notice if he failed to provide sufficient information to conclude that he had exhausted

 administrative remedies. Dkt. 229. He has failed to do so.        Accordingly, his motion for

 compassionate release, dkt. [204], is denied without prejudice. Nothing in this Order prevents

 Defendant from filing a new motion. If he decides to file a new motion, he may wish to use the

 Court's form compassionate release motion. That form motion includes a section that allows

 Defendant to provide information about whether he has exhausted his administrative remedies.

 The Court notes that, if Defendant has not yet requested compassionate release from his warden,

 he may make such a request and then wait 30 days before filing a renewed motion with this Court.

        The clerk is directed to enclose a copy of the form Motion for Sentence Reduction

 Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) with

 Defendant's copy of this Order.

 SO ORDERED.
 Date: 10/30/2020




                                                 4
Case 1:18-cr-00091-JPH-DML Document 232 Filed 10/30/20 Page 5 of 5 PageID #: 754




 Distribution:

 Michael Graham
 Reg. No. 16254-028
 FCI Milan
 Federal Correctional Institution
 P.O. Box 1000
 Milan, MI 48160

 All Electronically Registered Counsel




                                         5
